                             Case 2:21-cv-01301-MTM Document 1 Filed 07/26/21 Page 1 of 4



                     1 J. Scott Conlon, #011829
                       Katherine A. Stewart, #034350
                     2 RENAUD COOK DRURY MESAROS, PA
                       One North Central, Suite 900
                     3 Phoenix, Arizona 85004-4417
                       Telephone: (602) 307-9900
                     4 Facsimile: (602) 307-5853
                       sconlon@rcdmlaw.com
                     5 kstewart@rcdmlaw.com
                       docket@rcdmlaw.com
                     6 Attorneys for Defendants
                     7                          IN THE UNITED STATES DISTRICT COURT
                     8                                FOR THE DISTRICT OF ARIZONA
                     9     Gustavo U. Ramirez, an individual,                               No.
                     10                                  Plaintiff,               NOTICE OF REMOVAL
                     11    v.                                              (Formerly Maricopa County Superior
                                                                            Court Cause No. CV2021-009659)
                     12    Smith's Food & Drug Centers, Inc., an
                           Ohio corporation, d/b/a Fry's Food
                     13    Stores; The Kroger Co., a foreign
                           corporation; John and Jane Does 1-5;
                     14    and ABC Corporations 1-5,
                     15                              Defendants.
                     16
                                   Defendants Smith’s Food & Drug Centers, Inc. dba Fry’s Food Stores and The
                     17
                           Kroger Co., Inc., files this Notice of Removal, showing the following grounds:
                     18            1.      On June 15, 2021, Plaintiff filed a Complaint in the Superior Court of the
                     19    State of Arizona, in and for the County of Maricopa, styled Gustavo Ramirez v.
                     20    Smith’s Food & Drug Centers d/b/a Fry’s Food Stores, et al., Case No. CV2021-
                     21    009659. A true and correct copy of the State Court’s docket, including all pleadings
                     22    and orders, if any, served upon Defendants in the State Court action, is attached hereto
                     23    as Exhibit 1.
                     24            2.      Service was effectuated by personal service on Smith’s Food & Drug
                     25    Centers, Inc.’s Agent in Cincinnati, Ohio on June 28, 2021. (Exhibit 1, Affidavit of
                     26    Service).
                     27            3.      Service was effectuated by personal service on The Kroger Co.’s Agent

                     28    in Cincinnati, Ohio on July 8, 2021. (Exhibit 1, Affidavit of Service).

    LAW OFFICES
 RENAUD COOK              (Page 1, )                                  4245-0001                           4218855_6.docx
DRURY MESAROS
 ONE NORTH CENTRAL
      SUITE 900
 PHOENIX, AZ 85004
                               Case 2:21-cv-01301-MTM Document 1 Filed 07/26/21 Page 2 of 4



                      1             4.     Removing Defendants have given consent to removal of this action to the
                      2       United States District Court.
                      3             5.     The United States District Court has original jurisdiction over this action
                      4       based upon diversity of citizenship between the parties, as explained below. To the
                      5       best of Defendants’ knowledge, Plaintiff is a citizen of the State of Arizona

                      6       (Complaint ¶ 1). Defendants are now, and were at the time the action was

                      7       commenced, diverse in citizenship from Plaintiff. Defendants are incorporated in the

                      8       state of Ohio with their principal place of business in Ohio, and were domiciled there
                              at the time this action was commenced.
                      9
                                    6.     The amount in controversy exceeds $75,000. Where there is diversity of
                     10
                          citizenship, the “district courts shall have the original jurisdiction of all civil actions
                     11
                          where the matter in controversy exceeds the sum or value of $75,000, exclusive of
                     12
                          interest and costs.” 28 U.S.C. § 1332(a). The Ninth Circuit has held that a removing
                     13
                          defendant need not establish the amount in controversy to a “legal certainty.” Sanchez
                     14
                          v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Circ. 1996) (amount in controversy
                     15
                          shown by a preponderance of the evidence). “In measuring the amount in controversy,
                     16
                          a court must assume that the allegations in the complaint are true and assume that a jury
                     17
                          will return a verdict for the plaintiff on all claims made in the complaint.” Forever
                     18
                          Living Products U.S. Inc. v. Geyman, 471 F.Supp.2d 980, 986 (D.Ariz. 2006).
                     19             Plaintiff’s Complaint brings a cause of action for negligence, premises liability,
                     20 and negligent hiring, training, retention and/or supervision. Plaintiff seeks
                     21 compensation for damages1 (Exhibit 1, Complaint).
                     22             Along with the Complaint, Plaintiff filed a Certificate of Compulsory
                     23 Arbitration, certifying the award sought, excluding attorney fees, interest and costs,
                     24
                     25   1
                          “[T]he pertinent question is what is in controversy in the case, not how much the
                     26 plaintiffs are ultimately likely to recover.” Amoche v. Guar. Trust Life Ins. Co., 556
                        F.3d 41, 51 (1st Cir. 2009); citing Brill v. Countrywide Home Loans, 427 F.3d 446, 448
                     27 (7th Cir. 2005). Based on the foregoing, Defendants expressly reserve the right to deny
                     28 liability and assert all defenses to Plaintiff’s substantive claims, as well as contest the
                        amount of the alleged damages.
    LAW OFFICES
 RENAUD COOK              (Page 2, )                                   4245-0001                           4218855_6.docx
DRURY MESAROS
 ONE NORTH CENTRAL
      SUITE 900
 PHOENIX, AZ 85004
                             Case 2:21-cv-01301-MTM Document 1 Filed 07/26/21 Page 3 of 4



                      1 exceeds $50,000 (Exhibit 1, Certificate of Compulsory Arbitration). (See Maricopa
                      2 County Local Rule 3.10 establishing the jurisdictional cap for mandatory arbitration.)
                      3 Plaintiff has also certified that the damages in this matter meet the criteria for Tier 3 as
                      4 specified in Rule 26.2(c)(3), Arizona Rules of Civil Procedure. (Exhibit 1, Complaint ¶
                      5 26). Per Ariz. R. Civ. P. Rule 26.2(c)(3), as the matter is designated as Tier 3, Plaintiff
                      6 is claiming $300,000 or more in damages. Plaintiff’s allegations in the Complaint and
                      7 Plaintiff’s Certificate of Compulsory Arbitration establish that it is more likely than not
                      8 the amount in controversy exceeds $75,000.
                                7.    Therefore, because this action is wholly between citizens of different
                      9
                         states, and because the amount in controversy exceeds $75,000 exclusive of interest
                     10
                         and costs, this Court has original jurisdiction over this cause pursuant to 28 U.S.C. §
                     11
                         1332(a)(1).
                     12
                                8.    Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this
                     13
                         Court as the district and division embracing the place where the state action is
                     14
                         pending.
                     15
                                9.    Defendants, the removing parties, will promptly give all other Parties
                     16
                         written notice of the filing of this Notice of Removal as required by 28 U.S.C. §
                     17
                         1446(d).
                     18
                                10.   Defendants will promptly file a copy of this Notice of Removal with the
                     19 Clerk of the Superior Court of the State of Arizona, In and For the County of
                     20    Maricopa, where the action is pending, also pursuant to 28 U.S.C. § 1446(d).
                     21            11.   WHEREFORE, Defendants, pursuant to these statutes and in
                     22    conformance with the requirements set forth in 28 U.S.C. § 1446 and LR 3.6, removes
                     23    the case styled Gustavo Ramirez v. Smith’s Food & Drug Centers d/b/a Fry’s Food
                     24    Stores, et al., Case No. CV2021-009659, from the Superior Court of the State of
                     25    Arizona, In and For the County of Maricopa.
                     26
                     27
                     28

    LAW OFFICES
 RENAUD COOK              (Page 3, )                                4245-0001                           4218855_6.docx
DRURY MESAROS
 ONE NORTH CENTRAL
      SUITE 900
 PHOENIX, AZ 85004
                             Case 2:21-cv-01301-MTM Document 1 Filed 07/26/21 Page 4 of 4



                      1            RESPECTFULLY SUBMITTED this 26th day of July, 2021.
                      2                                                   RENAUD COOK DRURY MESAROS, PA
                      3
                      4                                                   By s/J. Scott Conlon
                                                                             J. Scott Conlon
                      5                                                      Katherine A. Stewart
                                                                             One North Central, Suite 900
                      6                                                      Phoenix, Arizona 85004-4417
                                                                             Attorneys for Defendants
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16                                    CERTIFICATE OF SERVICE
                     17                I hereby certify that on this 26th day of July, 2021, I electronically transmitted
                     18    the foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                     19    transmitted a Notice of Electronic Filing to the following CM/ECF participants:
                     20 Mark P. Breyer
                        Brian C. Fawber
                     21 Breyer Law Offices, P.C.
                        3840 E. Ray Road
                     22 Phoenix, AZ 85044
                        minutes@breyerlaw.com
                     23 Attorneys for Plaintiff
                     24    s/I. Tuuling
                     25
                     26
                     27
                     28

    LAW OFFICES
 RENAUD COOK              (Page 4, )                                      4245-0001                            4218855_6.docx
DRURY MESAROS
 ONE NORTH CENTRAL
      SUITE 900
 PHOENIX, AZ 85004
